DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 2/22/2022 have been considered. Claims 1, 12, and 14 have been amended. Claims 9-11 and 13 have been cancelled. Claims 1-8, 12, and 14-16 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every prior art rejection set forth in the Non-Final Rejection filed 12/21/2021. Claims 1-8, 12, and 14-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in Claims 1 and 14 along with the amended language was not found in the prior art of record. In particular, the following limitations in combination with the other structure disclosed in Claims 1 and 14 were not found in the prior art of record:
 In regards to Claim 1: “wherein the foot frame comprises: a foot lifting support assembly comprising a sliding bracket groove, a sliding bracket, a foot lifting support tube, and a stop pin; wherein the sliding bracket groove is rigidly connected to the foot frame, the sliding bracket is received in the sliding bracket groove, the foot lifting 2Appl. No. 16/729,700Response Dated February 22, 2022Reply to Office Action of December 21, 2021support tube has one 
In regards to Claim 14: “wherein at least one massage assembly comprises a massage motor, an elastic belt, a massage motor cover, a velcro loop surface, a foam house, a velcro hook surface, and a plywood decking; wherein the velcro loop surface and the massage motor cover are connected, a side of the massage motor passes through an opening of the massage motor cover, the elastic belt passes through the side of the massage motor, the velcro hook surface is fixed onto the plywood decking, the foam house is placed inside a hole of the plywood decking, the massage motor is placed inside a hole of the foam house so that the velcro loop surface and the velcro hook surface are fit together, and the massage motor is 5Appl. No. 16/729,700Response Dated February 22, 2022Reply to Office Action of December 21, 2021fastened onto the plywood decking”
Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1 and 14 may be reasonably set forth.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673